Citation Nr: 0521060	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  03-26 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
residuals of a right shoulder injury.

2.  Entitlement to a disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).

3.  Entitlement to a compensable disability rating for 
malaria.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	Georgianne F. Bollinger, 
Attorney at Law




WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to June 
1970.

These matters come to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO determined that new and material evidence had 
not been received to reopen a claim for service connection 
for a right shoulder condition; granted service connection 
for PTSD and assigned a 30 percent rating; and granted 
service connection for malaria, rated as non-compensable.  In 
a July 2004 rating decision the RO denied entitlement to 
TDIU.  The veteran perfected appeals of the April 2003 and 
July 2004 decisions.

The issues of the ratings assigned for PTSD and malaria, 
including a total rating based on unemployability, are 
addressed in the remand portion of the decision below and are 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The AMC will notify the veteran if 
further action is required on his part.




FINDINGS OF FACT

1.  The RO denied entitlement to service connection for the 
residuals of a right shoulder injury in December 1989.  The 
veteran was notified of that decision and did not appeal.

3.  The evidence submitted subsequent to the December 1989 
decision is new, 
in that it is not cumulative and was not previously submitted 
to agency decisionmakers.  The evidence is also material 
because it relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

The December 1989 rating decision in which the RO denied 
entitlement to service connection for the residuals of a 
right shoulder injury is final, new and material evidence has 
been received, and the claim is reopened.  38 U.S.C. 
§ 4005(c) (1988); 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 19.192 (1989); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his current right shoulder 
disability was caused by the injury that occurred during 
service.
Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103 and 5103A (West 2002).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim and to assist claimants in the 
development of their claims.  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  The Court 
also held, however, that providing the VCAA notice to the 
claimant after the initial decision could satisfy the 
requirements of the VCAA if the timing of the notice was not 
prejudicial to the claimant.  Pelegrini, 18 Vet. App. at 121.

VA has issued a regulation to implement the provisions of the 
VCAA, which is codified at 38 C.F.R. §3.159 (2004).  The VCAA 
left intact, however, the requirement that a veteran must 
first present new and material evidence in order to reopen a 
previously and finally denied claim before the duty to assist 
provisions of the VCAA are fully applicable to the claim.  
38 U.S.C.A. § 5103A(f) (West 2002); see also Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).

The regulation provides that for requests to reopen submitted 
on or after August 29, 2001, VA has a duty to inform the 
veteran of the evidence needed to substantiate his claim and 
to assist him in obtaining existing evidence that may be 
found to be new and material.  If VA determines that new and 
material evidence has been submitted and reopens the 
previously denied claim, VA is obligated to fully assist him 
in obtaining any evidence that may be relevant to the claim.  
38 C.F.R. § 3.159(b) and (c) (2004); see also Paralyzed 
Veterans of America, et. al., 345 F.3d at 1342.

The RO notified the veteran of the evidence needed to 
substantiate his claim in December 2002 by informing him of 
the provisions of the VCAA and the specific evidence required 
to reopen his claim for service connection.  In addition, in 
a letter dated in March 2005, the RO informed him of the 
information and evidence that he was required to submit to 
reopen his claim and establish service connection, including 
any evidence in his possession, and the evidence that the RO 
would obtain on his behalf.  The RO instructed him to 
identify any evidence that was relevant to his claim, and to 
provide signed authorizations for each medical care provider 
so that VA could obtain that evidence on his behalf.  The RO 
informed him that although VA would make reasonable efforts 
to obtain the evidence he identified, it was ultimately his 
responsibility to provide the evidence in support of his 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 16 
Vet. App. at 187; 38 C.F.R. § 3.159(b) (2004).

The veteran has also been provided a copy of the appealed 
rating decision, a statement of the case, and a supplemental 
statement of the case.  In these documents the RO notified 
him of the law and governing regulations, and the reasons for 
the determinations made regarding his claim.  The RO also 
informed him of the cumulative evidence previously provided 
to VA or obtained by VA on his behalf, and any evidence he 
identified that the RO was unable to obtain.  The Board finds 
that in all of these documents the RO informed him of the 
evidence he was responsible for submitting, and what evidence 
VA would obtain in order to substantiate his claim.  
Quartuccio, 16 Vet. App. at 187.

Here, the VCAA provisions have been considered and complied 
with.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the claimant.  Consequently, the Board 
concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

As shown below, the Board has determined that new and 
material evidence has been received and reopened the claim 
for service connection for the residuals of a right shoulder 
injury.  The Board finds, however, that additional 
development is required prior to considering the substantive 
merits of the claim.  The claim is, therefore, being remanded 
for completion of that development and adjudication of the 
substantive merits of the claim.

Relevant Laws and Regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. § 19.192 
(1989).  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  See Evans v. Brown, 9 Vet. App. 
273, 283 (1996); 38 C.F.R. § 3.156 (2004).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  Evans, 9 Vet. App. at 283.
Analysis

The veteran's service medical records show that in April 1969 
he fell off an entrencher and had soreness in the right 
shoulder.  Examination revealed full range of motion with 
tenderness, and no diagnosis was entered.  His symptoms were 
treated with pain medication.  The service medical records 
make no further reference to any complaints or clinical 
findings pertaining to the right shoulder.  When examined for 
separation from service in May 1970 he denied having any 
swollen or painful joints, and examination of the upper 
extremities was normal.

The veteran initially claimed entitlement to service 
connection for the residuals of the shoulder injury in April 
1989, almost 19 years after he was separated from service.  
At that time he did not report having received any treatment 
for the right shoulder following his separation from service.  
A VA examination in August 1989, including X-rays, revealed 
no abnormalities in the right shoulder.  

Based on the evidence shown above, in a December 1989 rating 
decision the RO denied entitlement to service connection for 
the residuals of a right shoulder injury.  The RO denied 
service connection on the basis that the evidence did not 
show that the in-service injury resulted in a chronic 
disorder pertaining to the right shoulder.

The evidence received subsequent to the December 1989 
decision includes the veteran's testimony of having had pain 
in the right shoulder since the in-service injury.  The 
evidence also includes the report of an April 2004 magnetic 
resonance image (MRI) showing that he now has rotator cuff 
tendinopathy and degenerative changes in the 
acromioclavicular joint causing impingement.  This evidence 
is new, in that the evidence of record in December 1989 did 
not include any evidence of a current diagnosis of disability 
or continuing symptomatology since service.  See Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995) (statements regarding 
continuing symptomatology are new, if the veteran did not 
make the same statements in conjunction with the prior 
claim).  The evidence is also material, in that it relates to 
an unestablished fact necessary to substantiate the claim (a 
current diagnosis of disability) and raises a reasonable 
possibility of substantiating the claim (continuing 
symptomatology since service).  The Board finds, therefore, 
that evidence that is both new and material has been 
received, and the claim of entitlement to service connection 
for the residuals of a right shoulder injury is reopened.




ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for the residuals of a 
right shoulder injury is reopened.


REMAND

Although the veteran testified that he has had problems with 
the right shoulder since the in-service injury, in a December 
2002 statement he reported that in June 1970, after his 
separation from service, he incurred a dislocation of the 
right shoulder while playing baseball.  The file does not 
contain any medical evidence pertaining to the right shoulder 
prior to the August 1989 VA examination.  Any records of 
treatment following his separation from service are relevant 
in determining whether the current shoulder disability is 
related to the in-service injury.  In addition, because his 
claim is supported by a current medical diagnosis of 
disability and evidence of an in-service injury, a medical 
opinion is required in order to determine whether the 
currently diagnosed disability is related to the in-service 
injury.

The veteran has also claimed entitlement to an increased 
rating for PTSD.  His VA treatment records indicate that he 
was receiving medication for PTSD from a private medical care 
provider, which was referenced in the VA treatment records as 
"CMH."  The records of that treatment should be considered 
prior to determining the merits of his appeal.

The Board notes that the veteran was scheduled for a VA 
psychiatric examination in September 2004, for which he 
failed to report.  He has given no explanation for his 
failure to report.  He has not been examined in order to 
determine the severity of his PTSD symptoms since January 
2003, and the examiner at that time did not provide an 
opinion regarding his employability.  An additional attempt 
should be made, therefore, to provide the veteran a current 
VA psychiatric examination.

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without 'good cause,' fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

In addition, the veteran has claimed entitlement to an 
increased rating for malaria.  His medical records show that 
since January 2003 he has complained of episodes of shaking, 
low body temperature, hot sweats, chills, dizziness, and 
disorientation that he attributes to the malaria that he had 
in service.  He has undergone laboratory testing to determine 
the cause of the symptoms, but any conclusion drawn as a 
result of that testing is not documented in the available 
records.  The Board finds, therefore, that the veteran should 
be afforded a VA medical examination in order to determine 
whether he has any current manifestations of malaria.

Accordingly, the case is remanded for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a right 
shoulder disorder since his separation 
from service.  After securing any 
necessary release, the RO should obtain 
copies of such records that are not in 
file.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for PTSD since 
November 2002.  After securing any 
necessary release, the RO should obtain 
copies of such records that are not in 
file.  

3.  The RO should forward the veteran's 
claims file to a VA physician and obtain 
a medical opinion on whether the 
currently diagnosed shoulder disorder is 
at least as likely as not (a probability 
of 50 percent or greater) etiologically 
related to the shoulder injury in 
service.  That opinion should be based on 
review of the evidence of record and 
sound medical principles.

4.  The RO should afford the veteran a VA 
psychiatric examination in order to 
determine the nature and severity of his 
psychiatric symptomatology.  The claims 
file and a copy of this remand must be 
made available to and be reviewed by the 
examiner.  In scheduling the examination 
the RO should inform the veteran that his 
failure to participate in the examination 
will result in his claim being 
adjudicated based on the evidence now of 
record.

The psychiatrist should conduct a 
psychiatric examination and provide a 
description of the symptomatology that 
affects the veteran's social and 
occupational functioning.  The examiner 
should provide a Global Assessment of 
Functioning (GAF) score in accordance 
with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders.  The examiner 
should also provide an opinion on the 
extent to which the veteran's psychiatric 
symptomatology affects his ability to 
adapt and function in a work environment, 
in terms of how any occupational and 
social impairment found impacts his work 
efficiency, ability to perform 
occupational tasks, and ability to 
establish or maintain effective work and 
social relationships.  Specifically, the 
examiner should provide an opinion on 
whether the symptoms of PTSD preclude the 
veteran from securing and following 
substantially gainful employment.

5.  The RO should also afford the veteran 
a VA medical examination in order to 
determine whether he currently has any 
manifestations of malaria.  The claims 
file and a copy of this remand should be 
made available to and be reviewed by the 
examiner.  The examination should include 
any diagnostic tests or studies that are 
deemed necessary for an accurate 
assessment.  The examiner should 
determine whether the malaria is 
currently active and provide an opinion 
on whether the veteran's complaints of 
shaking, low body temperature, hot 
sweats, chills, dizziness, and 
disorientation are medically documented 
and, if so, whether they are 
manifestations of malaria.

6.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 

2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


